MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                        Mar 20 2020, 10:20 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Harold E. Amstutz                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Involuntary                                    March 20, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of:                                         19A-JT-2554
D.P., Jr. (Minor Child),                                 Appeal from the Tippecanoe
                                                         Superior Court
         and
                                                         The Honorable Faith Graham,
D.P., Sr. (Father),                                      Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         79D03-1902-JT-34
        v.

Indiana Department of Child
Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020                      Page 1 of 18
      Altice, Judge.


                                                 Case Summary


[1]   D.P., Sr. (Father) appeals from the trial court’s order involuntarily terminating

      his parental rights to his son, D.P., Jr. (Child). 1 Father challenges the

      sufficiency of the evidence supporting the termination order.


[2]   We affirm.


                                        Facts & Procedural History


[3]   Mother and Father (collectively, Parents) have been in a relationship since

      about 2016, and Mother became pregnant with Child in 2017. During the

      pregnancy, they moved from Wisconsin to Indiana with two of Mother’s

      children, A.C. (born in April 2012) and J.S. (born in April 2016). 2 Father acted

      as a father figure to A.C. and J.S. The Indiana Department of Child Services

      (DCS) became involved with the family in November 2017 due to allegations of

      physical abuse of A.C. as well as neglect due to lack of food while in Parents’

      care. The DCS assessment worker closed the case after a couple weeks.


[4]   Thereafter, Child was born on January 7, 2018, at over thirty-eight weeks

      gestation. He weighed 6 pounds 7.4 ounces at birth. Medical records at the



      1
       The parental rights of Child’s mother A.S. (Mother) were also terminated with respect to Child and two of
      his half-siblings. Mother, however, does not participate in this appeal.
      2
        Mother has birthed four other children, none of whom are in her custody. Her parental rights have been
      terminated previously with respect to some or all of these children.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020                 Page 2 of 18
      time indicated “concerns with suboptimal parenting” and noted that J.S. was

      “in too-small carseat without sufficient clothing for cold weather” and that staff

      had witnessed A.C. “being struck in the arm” by Mother or Father at a previous

      appointment. Exhibits Vol. 2 at 111. Additionally, nursing notes taken the day

      following the birth indicated that “neither parent is caring for baby”, nurse is

      having to “constantly remind them to feed baby”, and nurse is finding the baby

      “crying hungry and in saturated wet clothes.” Id. at 112. The hospital reported

      these concerns to DCS, which then interviewed Parents and completed a home

      visit. Child was released from the hospital to Parents’ care on January 9, 2018,

      weighing 6 pounds 1.9 ounces. 3


[5]   On February 14, 2018, Child was seen at Riggs Clinic for a well child check.

      The doctor instructed Parents to take Child to the emergency room right away,

      but they proceeded to wait about five hours before doing so. DCS had already

      been notified prior to their arrival at the hospital that evening. The trial court’s

      findings detail Child’s presentation on arrival:


               [Child] was pale, and his heart rate was low registering at 80/90
               when it should have been 140/160. Medical records indicate
               [Child] appeared “extremely thin and malnourished”. [Child’s]
               skin was wrinkled “due to a lack of adequate fat stores” and
               “appeared dry and flaking, which is another sign of
               malnutrition”. [Child] acted as though he had been starved.
               [Child] remained curled in a ball most of the time and did not
               wake or cry, often appearing very lethargic. [Child] was


      3
       The trial court’s findings incorrectly indicate that Child was released on January 7, 2018, which was the day
      of his birth, weighing 6 pounds 19 ounces. The medical records clearly provide otherwise.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020                   Page 3 of 18
              diagnosed as Failure to Thrive due to inadequate calories and
              admitted to the hospital weighing 6 lbs. 1.2 oz.


      Appellant’s Appendix Vol. 2 at 12.


[6]   Despite Child’s critical condition, Parents became extremely upset about

      Child’s admission to the hospital and wanted to take him home. They believed

      there was nothing wrong with Child and repeatedly urged that his low weight

      was due to his “preemie status,” although Child was not born premature.

      Exhibits Vol. 2 at 146. Parents told DCS assessment worker Laura Somerville

      that Child was “chubby” and “had been eating very well.” Transcript at 33.


[7]   On February 19, 2018, the treating physician spoke with Parents at length

      regarding the situation. Parents indicated that they were not worried about

      Child’s condition when they went to the well child check five days earlier.

      Following the conversation, the physician noted in part:


              [Parents] cannot seem to wake up every 2 hours to feed [Child]
              during the night – even though we have stressed that it is
              imperative that he eat often to make up for his huge deficit. I feel
              they have no insight or higher understanding of why he has had
              poor growth and they have not demonstrated that they ALONE
              can take care of his needs.


      Exhibits Vol. 2 at 157 (emphasis in original). The physician voiced strong

      concerns for Child’s safety if returned to Parents’ care. While hospitalized,

      Child’s weight steadily increased with regular feedings.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 4 of 18
[8]    On the day of Child’s discharge from the hospital, February 20, 2018, he was

       taken into emergency custody by DCS. Somerville, with law enforcement

       present, informed Parents of this decision. Mother, in turn, became angry and

       threatened that she was going to take A.C. and J.S. and leave the state.

       Somerville advised Parents that they could not take the children out of the state,

       but Parents stormed out taking all of Child’s belongings with them. DCS’s

       original plan was to allow A.C. and J.S. to remain in the home with services,

       but as a result of Parents’ actions, Somerville decided to remove A.C. and J.S.

       as well.


[9]    At the time of the removal of the older children later that afternoon, A.C. had

       bruising on one of her arms, J.S. had a large area of diaper rash, the children

       were without beds and had been sleeping on the floor with blankets, both had

       head lice, and A.C. reported not having been fed that day. A.C. also reported,

       and Mother later confirmed, that Parents had locked her in her room when she

       was bad and that she had destroyed the bottom of her door trying to get out.


[10]   On February 22, 2018, DCS filed a petition alleging that Child, A.C., and J.S.

       were children in need of services (CHINS). The trial court ordered the

       continued detention of the children in foster care. Following a factfinding

       hearing, the trial court adjudicated all three children as CHINS in an order

       dated May 31, 2018 (the CHINS Order). In addition to outlining the details

       regarding Child’s hospitalization and diagnosis, the CHINS Order set out the

       following facts:



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 5 of 18
               Since the [Child]’s placement outside the care of the parents his
               weight has doubled and he currently weighs approximately 14
               LBS. Upon removal, [J.S.] and [A.C.] appeared healthy aside
               from diaper rash. Parents reported [J.S.] was on the autism
               spectrum however the Nurse Practitioner and the daycare
               provider have not observed signs of autism….


               Mother and [Father] are currently in a relationship and reside
               together. Neither parent is employed. Parents report they
               obtained formula for the infant from the maintenance man and
               the landlord. Parents have a dog in the home that is displaying
               aggression and parents report no plan to have the animal
               removed.


       Id. at 131. In the CHINS Order, the court also proceeded to disposition and

       adopted the statements, findings, and plan as set out in the predispositional

       report. Among other things, Parents were ordered to keep all appointments

       with service providers, “maintain suitable, safe and stable housing with

       adequate bedding, functional utilities, adequate supplies of food and food

       preparation facilities,” secure and maintain a stable source of income “adequate

       to support all household members,” and attend all scheduled visitations. Id. at

       165. Additionally, Father was ordered to participate in a parenting assessment,

       homebased case management, and a psychological evaluation, as well as follow

       all resulting recommendations.


[11]   DCS family case manager (FCM) Lisa Vos took over the family’s case in

       March 2018. DCS held family and team meetings and referred Parents for

       supervised visits, parenting assessments and education, psychological



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 6 of 18
       evaluations, mental health assessments, substance abuse assessments,

       individual therapy, and homebased case management.


[12]   Father participated in a mental health assessment in April 2018, which resulted

       in a diagnosis of mild neurocognitive disorder due to traumatic brain injury

       from being hit by a car in 2000. The assessment found that Father has

       borderline intellectual functioning, poor insight, and poor memory. Based on

       the assessment, Father was referred for individual therapy and services related

       to disability filing and insurance. However, he was subsequently discharged

       from individual therapy for lack of attendance and failure to comply with

       recommendations. Father was also referred for a psychological evaluation, but

       he never scheduled that evaluation.


[13]   Mother and Father both struggle with unemployment and have a history of not

       holding jobs for more than a few days. Father occasionally donates plasma for

       income. His homebased case manager attempted to help him file for social

       security disability benefits, but he refused to provide documentation or attend

       necessary doctor appointments. FCM Vos explained that Father had been

       discharged from several providers of homebased counseling due to

       noncompliance and had shown “a lot of reluctancy to work with [them] as far

       as getting put on any type of assistance”. Transcript at 86. Parents were often

       uncooperative and even dishonest with service providers.


[14]   Throughout the CHINS case, Parents were referred to services with multiple

       agencies (including seven different agencies for supervised visits and six for case


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 7 of 18
       management services) and repeatedly discharged for failure to follow policies

       and for lack of attendance. Parents were found in contempt on November 19,

       2018 for failing to attend scheduled homebased case management sessions and

       supervised parenting time, as well as failing to obtain Medicaid/insurance and

       necessary medical exams. Even after being found in contempt, Parents were

       discharged from case management services again in December. Further, their

       supervised visits with A.C. and J.S. were eventually suspended due to lack of

       attendance that was causing the children distress, and their visits with Child

       were reduced to once per month.


[15]   Parents were evicted from their home in November 2018 and began living in a

       tent with their dog. When they attended a free Christmas dinner, they met

       Cherry Buckley, the CEO of Seeds of Hope, a community ministry program

       that offers housing and wrap-around services. Seeds of Hope provided them

       with transitional housing in a rooming house, but they left after a few days

       because they did not like it and went back to living in their tent. Their tent

       flooded a couple weeks later, and Parents moved into a motel before contacting

       Seeds of Hope again. The Seeds of Hope program was unaware of the CHINS

       case at the time.


[16]   In late January 2019, Parents moved into an apartment through Seeds of Hope

       and were required to pay rent of $500 per month plus utilities. On four

       occasions, Father was permitted to do maintenance work to reduce the rent, but

       he failed to meet work expectations each time and once did not show up. At

       some point Parents obtained a second dog, and they have sought assistance

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 8 of 18
       from Seeds of Hope to feed the dogs, who are “quite aggressive.” Id. at 133.

       Parents have been reluctant to use food pantries due to “the quality of food”,

       which has required Seeds of Hope to gather food for them on a couple

       occasions. Id. at 135.


[17]   Nancy Bundy with Seeds of Hope tried to work with Parents on budgeting so

       that they could afford housing and utilities. This proved “extremely

       challenging” because Parents were vague about their income, dishonest about

       employment, and “the numbers just didn’t add up.” Id. at 136.


[18]   Following the February 25, 2019 permanency hearing in the CHINS case, the

       trial court approved initiation of termination proceedings. DCS recommended

       this change in the permanency plan because, among other things, Parents

       continued to struggle with taking responsibility for their actions, had been

       repeatedly discharged from services due to lack of engagement, were on a step-

       down visitation schedule due to missed visits, and were dishonest with service

       providers. In her report, the CASA urged the court to allow the initiation of

       termination proceedings, noting:


               [DCS] has worked diligently to provide services to [Parents], but
               they have refused to be cooperative or participate in services in
               the last 12 months. There have been numerous family team
               meetings scheduled to discuss issues and parents either do not
               show up or fail to comply. They are currently working with the
               7th agency. The previous ones have resulted in discharge due to
               noncompliance.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 9 of 18
                The parents have been and continue to intentionally make
                misleading comments to all parties, including facilitators,
                potential employers, dentist, landlords and the court.


                                                           ***


                [Parents] feel no responsibility for their situation. They are the
                victims, nothing is their fault. CASA finds this lack of accepting
                responsibility astonishing and telling of their role in this problem.


                All of the children have bonded with their foster parents and they
                are a family. The children refer to them as Mom and Dad and
                CASA has witnessed a loving atmosphere.


                CASA feels it is in the best interest of the children to terminate
                the parent’s rights [sic] and allow the foster parents [to] proceed
                with adoption.


       Exhibits Vol. 1 at 232-33.


[19]   On March 7, 2019, DCS filed a petition for the involuntary termination of the

       parent-child relationship between Parents and Child, and the petition was

       amended a week later. 4 The factfinding hearing in the termination case was

       held on June 11, 2019, at which the above facts were presented into evidence

       through various witnesses and exhibits. Additionally, Buckley from Seeds of

       Hope testified that she had only learned of the DCS case and the children a few




       4
        Termination petitions were also filed with respect to A.C. and J.S. As Father is not their father, we do not
       address the termination proceedings related to A.C. and J.S. and their respective fathers.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020                   Page 10 of 18
       months before the hearing. In Buckley’s opinion, Parents are not ready to

       parent, can “hardly support themselves,” and “[will] be lucky if they can stay in

       housing, the two of ‘em.” Transcript at 129, 130. She expressed her concerns

       directly to Parents a couple months before the hearing, but Buckley testified, “I

       don’t think they heard me at all.” Id. While she understood Parents’ longing to

       raise their children, based on what she had seen of Parents during their nearly

       six months with Seeds of Hope, Buckley indicated that she “could not

       recommend that in good heart, heart for the safety of their children long-term.”

       Id. at 130.


[20]   FCM Vos testified regarding Parents’ lack of progress, frequent discharges from

       services, reluctance to work with homebased case managers and to provide

       needed information for Father to obtain disability benefits, and overall failure to

       take any responsibility. According to FCM Vos, “it kinda just feels like we’re

       right where we started.” Id. at 72. She recommended termination and

       adoption by the current foster family 5 as in Child’s best interests and opined

       that continuation of the parent-child relationship would harm Child.


[21]   Similarly, the CASA supported termination of parental rights and adoption as

       in the best interests of Child, as well as A.C. and J.S. She noted Parents’

       “insignificant progress over the last seventeen months”, their failure to comply

       with “basically any of the requests from DCS”, their instability and inability to



       5
         Since May 2018, Child has been in the same foster home as A.C. and J.S. The children are all bonded with
       their foster family. The foster parents wish to adopt the sibling group.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020               Page 11 of 18
       keep appointments, and their penchant to always blame someone else for their

       situation. Id. at 112.


[22]   Mother testified and acknowledged that she and Father have had financial

       struggles. She claimed, however, that they had “got[ten] back on track” and

       explained, “[Father] does plasma and he just told me today that he wants to go

       find him a job and me stay home and be the home, mom with the kids.” Id. at

       145. Mother indicated that Father was currently behind on his half of the rent

       and that if he did not pay, he could face eviction. Father testified that his most

       recent job lasted two or three days and the one before that did not last long

       because he “threatened to run a guy over with [a] forklift.” Id. at 168.


[23]   On October 9, 2019, the trial court issued a detailed order granting the

       involuntary termination of Father’s (and Mother’s) parental rights. Father now

       appeals.


                                           Discussion & Decision


[24]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess

       the evidence, we will set aside its judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied. In light of the applicable clear and convincing

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 12 of 18
       evidence standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and whether the findings clearly and

       convincingly support the judgment. In re R.S., 56 N.E.3d at 628.


[25]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


[26]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things, that one of the following is true:


                (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 13 of 18
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B); Ind. Code § 31-37-14-2. DCS must also prove

       by clear and convincing evidence that termination is in the best interests of the

       child and that there is a satisfactory plan for the care and treatment of the child.

       I.C. § 31-35-2-4(b)(2)(C), (D); I.C. § 31-37-14-2.


[27]   On appeal, Father asserts that there is insufficient clear and convincing

       evidence that the conditions resulting in Child’s removal would not be

       remedied, that the continuation of the parent-child relationship poses a threat to

       the well-being of Child, and that termination is in the best interests of Child.

       We will address each in turn as needed.


[28]   DSC presented ample evidence to establish by clear and convincing evidence

       that there is a reasonable probability that the conditions resulting in Child’s

       removal or continued placement outside the home will not be remedied by

       Father. 6 In making this determination, the trial court must judge a parent’s

       fitness to care for his or her child at the time of the termination hearing, taking

       into consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509,

       512 (Ind. Ct. App. 2001), trans. denied. The court must also evaluate the

       parent’s habitual patterns of conduct to determine whether there is a substantial




       6
        The trial court determined that DCS had proven both subsections (b)(2)(B)(i) and (b)(2)(B)(ii). Because
       DCS was required to establish only one of these by clear and convincing evidence, we focus our review on
       subsection (b)(2)(B)(i).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020                Page 14 of 18
       probability of future neglect or deprivation of the child. Id. “A pattern of

       unwillingness to deal with parenting problems and to cooperate with those

       providing social services, in conjunction with unchanged conditions, support a

       finding that there exists no reasonable probability that the conditions will

       change.” In re L.S., 717 N.E.2d at 210.


[29]   Father’s primary argument in this regard is that his parental rights may not be

       terminated solely based on “his cognitive disabilities and intellectual challenges

       that resulted from his traumatic brain injury.” Appellant’s Brief at 17. “As our

       courts have long held: “Mental [disability] of the parents, standing alone, is not

       a proper ground for terminating parental rights.” In re V.A., 51 N.E.3d 1140,

       1147 (Ind. 2016) (quoting Egly v. Blackford Cty. Dep’t of Child Servs., 592 N.E.2d

       1232, 1234 (Ind. 1992)).


[30]   The trial court’s findings, here, do not indicate that termination was based

       solely, or even substantially, on Father’s cognitive disability. Rather, the

       evidence and findings reveal that time and again DCS provided Father with

       services to address his difficulties with scheduling, parenting, housing, and

       finances, including unsuccessful attempts to help him obtain disability benefits. 7

       Father, along with Mother, failed to comply with services or regularly visit

       Child, was unsuccessfully discharged by many providers, was dishonest with




       7
        Father suggests that DCS failed to provide special services or tailor their normal services to Father’s
       disabilities, but he does not explain what additional services should have been provided him. The record,
       however, reflects that a number of services were referred and rereferred throughout the case, and Father
       consistently rebuffed efforts by said providers.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020                 Page 15 of 18
       those trying to assist him, and failed to take any responsibility for Child’s dire

       health condition that resulted from malnourishment while in his care. At the

       time of the termination hearing, Father had not secured employment or

       disability income and his housing was not stable, as he was behind on rent and

       not reliable in working off his rent when given the opportunity. Buckley, who

       had helped Parents with housing and services through Seeds of Hope for nearly

       six months leading up to the termination hearing, testified that Parents can

       “hardly support themselves,” and “[will] be lucky if they can stay in housing”.

       Transcript at 129, 130.


[31]   We have no doubt that Father loves Child, and we recognize that Father has no

       substance abuse issues or criminal history. But the reality is that at the time of

       the termination hearing, after sixteen months of services being offered him,

       Father was in no better position to safely parent and provide for Child than he

       was at the time of removal. Cf. R.W., Sr., v. Marion Cty. Dep’t of Child. Servs., 892

       N.E.2d 239, 248-49 (Ind. Ct. App. 2008) (affirming termination where Mother

       refused to “take readily available steps to bridge the communication gap caused

       [by her disability]” and parents were not able to appropriately supervise the

       children, had failed to complete homebased services, had not achieved the

       dispositional goal of securing and maintaining safe and stable housing, and had

       made no significant overall improvement in the conditions leading to removal);

       R.G. v. Marion Cty. Office, Dep’t of Family & Children, 647 N.E.2d 326, 330 (Ind.

       Ct. App. 1995) (considering parents’ mental disabilities as a factor in affirming

       the termination of parental rights and concluding that termination was


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 16 of 18
       appropriate because “Mother and Father ha[d] been both unable and unwilling

       to develop the skills necessary to fulfill their legal obligations as a parent”),

       trans. denied. Contrary to Father’s assertions on appeal, it was not too early in

       the process to terminate his parental rights and there is no indication that

       “extending the CHINS case a few months” would have procured a different

       result for him. Appellant’s Brief at 20. In light of the facts presented at the

       termination hearing, we conclude that sufficient evidence supports the trial

       court’s determination that the conditions that led to Child’s removal and

       continued placement outside Father’s home will not be remedied.


[32]   Turning to the best interest factor, Father asserts that DSC failed to prove with

       “individualized proof that [he] is unable to provide permanency for [Child]”

       and is, therefore, unfit. Id. at 24. In making this best-interests determination,

       the trial court is required to look beyond the factors identified by DCS and

       consider the totality of the evidence. In re J.C., 994 N.E.2d 278, 290 (Ind. Ct.

       App. 2013). The court must subordinate the interest of the parent to those of

       the child and need not wait until a child is irreversibly harmed before

       terminating the parent-child relationship. McBride v. Monroe Cty. Office of Family

       & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Our Supreme Court has

       explained that “[p]ermanency is a central consideration in determining the best

       interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009).

       “Moreover, we have previously held that the recommendations of the case

       manager and court-appointed advocate to terminate parental rights, in addition

       to evidence that the conditions resulting in removal will not be remedied, is


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 17 of 18
       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[33]   Father seems to suggest that the trial court’s best interest determination was

       based solely on the fact that there is a better place for Child to live. On the

       contrary, the evidence established that while in Father’s care, Child’s life was

       put at serious risk as a result of malnourishment. Father and Mother were not

       cognizant of Child’s dire condition at the time and have failed to accept

       responsibility since. Further, as discussed above, they have made little effort to

       prepare themselves to be able to safely parent Child and provide for his needs.

       Both the CASA and FCM Vos recommended termination was in Child’s best

       interests. Specifically, the CASA noted Father’s “insignificant progress over the

       last seventeen months” and failure to comply with “basically any of the requests

       from DCS”. Transcript at 112. Given the lack of progress, the likelihood of

       conditions not being remedied by Father, and the recommendations of the

       CASA and FCM Vos, the trial court properly determined that termination of

       Father’s parental rights is in the best interests of Child.


[34]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2554 | March 20, 2020   Page 18 of 18